DETAILED ACTION
	This is the first office action in response to U.S. application 17/018,530. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “acquisition unit will be examined as described by page 8 lines 4-9 of the specification state “the input/output interface 103 serves as an acquisition unit that acquires a traveling state of the subject vehicle and a traveling environment around the subject vehicle detected by the various sensors. The radar ECU 21 and the millimeter radars 211, and the camera ECU 22 and the monocular camera 221 serve as a traveling environment detection device 20A. The rotation angle sensor 23, the wheel speed sensor 24, the yaw rate sensor 25, and the positioning sensor 26 serve as a traveling state detection device 20B.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niino (US 20150232089).
Regarding claim 1, Niino teaches a driving assistance control apparatus for a vehicle (drive assist system 1), comprising: 
an acquisition unit that acquires a detected traveling state of the vehicle ([0045] “the signals sent from the sensors 21 including the vehicle speed sensor, steering-angle sensor, brake sensor, accelerator position sensor, acceleration sensor, and yaw-rate sensor are received by the controller 10 as travelling-condition signals indicative of the parameters associated with the travelling conditions of the vehicle V”) and a detected traveling environment of the vehicle ([0046]-[0047] discuss the camera capturing images in the vicinity of the vehicle with [0050]-[0052] discussing performing image processing to determine objects within a vicinity of the vehicle); and 
a control unit that, when a curvature radius of a travel trajectory of the vehicle is equal to or less than a predetermined radius threshold, causes a driving assistance unit to perform collision avoidance assistance using, as an activation area of the collision avoidance assistance, a reduced activation area obtained by reducing a reference activation area ([0071]-[0079] discuss the CPU (controller) determining the radius of curvature of the road in which the vehicle is going to travel, comparing the radius of curvature to a threshold and if the radius of curvature is equal to or less than a threshold then it is determined that the vehicle is travelling in a straight condition (S260 to S280 to S130) where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is travelling straight that the normal image-processing region alpha is used which is smaller than if it is determined that the vehicle is turning which uses both image-processing region alpha and beta), and when determining that the vehicle is making a constant turn, causes the driving assistance unit to perform the collision avoidance assistance by using the traveling state of the vehicle and the traveling environment of the vehicle and the reference activation area even if the curvature radius of the travel trajectory is equal to or less than the radius threshold (Fig. 3 shows and [0071]-[0077] discuss the system using the traveling state of the vehicle (absolute value of the angular velocity of the current driver's steering) to determine if the vehicle is turning where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is turning that the image-processing region incorporating regions alpha and beta are used which is larger than if it is determined that the vehicle is travelling straight which uses only region alpha).

Regarding claim 2, Niino teaches the control unit determines whether the vehicle is making a constant turn by using a steering rate as the traveling state ([0072] describes S250 of Fig. 3 which states “the CPU 11 can calculate the rate of change of the driver's steering angle of the steering wheel as the angular velocity of the current driver's steering of the steering wheel” where this value is compared to a threshold to determine if the vehicle is making a predicted turn S270).

Regarding claim 3, Niino teaches wherein the control unit determines that the vehicle is making a constant turn when the steering rate is equal to or less than a predetermined speed threshold ([0072] describes S250 of Fig. 3 which states “the CPU 11 can calculate the rate of change of the driver's steering angle of the steering wheel as the angular velocity of the current driver's steering of the steering wheel” where this value is compared to a threshold to determine if the vehicle is making a predicted turn S270).

Regarding claim 5, Niino teaches wherein the reduced activation area is smaller than the reference activation area in a widthwise dimension of the vehicle (Fig. 9 shows that the width of the assistance region alpha is smaller than the combined assistance region of alpha and beta).

Regarding claim 6, Niino teaches a driving assistance system for a vehicle (drive assist system 1), comprising: 
a driving assistance control apparatus (drive assist system 1) comprising: 
an acquisition unit that acquires a detected traveling state of the vehicle ([0045] “the signals sent from the sensors 21 including the vehicle speed sensor, steering-angle sensor, brake sensor, accelerator position sensor, acceleration sensor, and yaw-rate sensor are received by the controller 10 as travelling-condition signals indicative of the parameters associated with the travelling conditions of the vehicle V”) and a detected traveling environment of the vehicle ([0046]-[0047] discuss the camera capturing images in the vicinity of the vehicle with [0050]-[0052] discussing performing image processing to determine objects within a vicinity of the vehicle); and 
a control unit that, when a curvature radius of a travel trajectory of the vehicle is equal to or less than a predetermined radius threshold, causes a driving assistance unit to perform collision avoidance assistance using, as an activation area of the collision avoidance assistance, a reduced activation area obtained by reducing a reference activation area ([0071]-[0079] discuss the CPU (controller) determining the radius of curvature of the road in which the vehicle is going to travel, comparing the radius of curvature to a threshold and if the radius of curvature is equal to or less than a threshold then it is determined that the vehicle is travelling in a straight condition (S260 to S280 to S130) where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is travelling straight that the normal image-processing region alpha is used which is smaller than if it is determined that the vehicle is turning which uses both image-processing region alpha and beta), and when determining that the vehicle is making a constant turn, causes the driving assistance unit to perform the collision avoidance assistance by using the traveling state of the vehicle and the traveling environment of the vehicle and the reference activation area even if the curvature radius of the travel trajectory is equal to or less than the radius threshold; a detection unit that detects the traveling state and traveling environment; and the driving assistance unit that performs the collision avoidance assistance under an instruction from the control unit (Fig. 3 shows and [0071]-[0077] discuss the system using the traveling state of the vehicle (absolute value of the angular velocity of the current driver's steering) to determine if the vehicle is turning where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is turning that the image-processing region incorporating regions alpha and beta are used which is larger than if it is determined that the vehicle is travelling straight which uses only region alpha).

Regarding claim 7, Niino teaches a driving assistance control method for a vehicle (Figs. 3 and 8), comprising: 
acquiring a detected traveling state of the vehicle ([0045] “the signals sent from the sensors 21 including the vehicle speed sensor, steering-angle sensor, brake sensor, accelerator position sensor, acceleration sensor, and yaw-rate sensor are received by the controller 10 as travelling-condition signals indicative of the parameters associated with the travelling conditions of the vehicle V”) and a detected traveling environment of the vehicle ([0046]-[0047] discuss the camera capturing images in the vicinity of the vehicle with [0050]-[0052] discussing performing image processing to determine objects within a vicinity of the vehicle); 
when a curvature radius of a travel trajectory of the vehicle is equal to or less than a predetermined radius threshold, setting an activation area of collision avoidance assistance to a reduced activation area obtained by reducing a reference activation area ([0071]-[0079] discuss the CPU (controller) determining the radius of curvature of the road in which the vehicle is going to travel, comparing the radius of curvature to a threshold and if the radius of curvature is equal to or less than a threshold then it is determined that the vehicle is travelling in a straight condition (S260 to S280 to S130) where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is travelling straight that the normal image-processing region alpha is used which is smaller than if it is determined that the vehicle is turning which uses both image-processing region alpha and beta); and 
when it is determined whether the vehicle is making a constant turn, performing a collision avoidance assistance process by using the traveling state of the vehicle and the traveling environment of the vehicle and the reference activation area even if the curvature radius of the travel trajectory is equal to or less than the radius threshold (Fig. 3 shows and [0071]-[0077] discuss the system using the traveling state of the vehicle (absolute value of the angular velocity of the current driver's steering) to determine if the vehicle is turning where Figs. 8-9 and [0152]-[0156] show that when it is determined that the vehicle is turning that the image-processing region incorporating regions alpha and beta are used which is larger than if it is determined that the vehicle is travelling straight which uses only region alpha).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niino in view of Sakata (US 20050222729).
Regarding claim 4, Nino teaches wherein the control unit determines that the vehicle is making a constant turn when the steering rate is equal to or less than the predetermined speed threshold ([0072] describes S250 of Fig. 3 which states “the CPU 11 can calculate the rate of change of the driver's steering angle of the steering wheel as the angular velocity of the current driver's steering of the steering wheel” where this value is compared to a threshold to determine if the vehicle is making a predicted turn S270) but does not explicitly teach determining a turn when a variation in the steering rate is equal to or less than a predetermined variation threshold.
	Sakata teaches determining a constant turn based on a variation in the steering rate is equal to or less than a predetermined variation threshold ([0078] discusses determining whether a turn is a steady (constant) or a non-steady turn based on comparing the steering wheel angular speed to a reference value threshold)
Niino is silent with respect to determining that the vehicle is making a constant turn when a variation in the steering rate is equal to or less than a predetermined variation threshold. Sakata discloses determining that the vehicle is making a constant turn when a variation in the steering rate is equal to or less than a predetermined variation threshold. It would have been obvious to one of ordinary skill in the art to improve Niino by adding Sakata's threshold so that the accuracy of determination of making a constant turn relies on two criteria so that, for example, false positives from one criteria can be eliminated by the other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matsuzaki (US 20180206392) and Erb (US 20140114526) teach changing an obstacle detection region based on the transition from straight travel to turn travel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664        


/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664